Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12, and 14-27 were canceled by Applicants.
Claims 1-11, 13, and new claims 28-34 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s arguments presented during the Applicant Initiated Interview of 12/20/2021.
Claim Rejections - 35 USC § 103
The rejection of claims 1-11, and 13 under 35 U.S.C. 103 as being unpatentable over Stephan (WO2014/153114A1) in view of Saltzman et al. (US2017/0283830A1; priority to provisional filed 02/16/2016), Weinstein et al. (US2012/0192298A1), and Anderson et al. (US2004/0071654A1), is withdrawn in response to Applicant’s amendment, arguments and the Affidavit filed 12/20/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10188749 B2. 
The reply filed on 12/20/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicants’ response did not address the merits of this rejection as set forth in the prior Office Action. See 37 CFR 1.111. The claims remain rejected for the reasons of record.
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the scope of the method recited in instant claim 1-11, 13, and 28-34.  
Instant claim 1 recites a method of selectively modifying a selected cell population of hematopoietic origin comprising forming a synthetic nanocarrier, and administering the formed selected cell-targeted synthetic nanocarrier to a heterogeneous mixture of cells.  Issued claim 1 recites the same method of instant claim 1, however it differs to the extent that it recites wherein the positively-charged carrier comprises poly(-aminoester), and wherein the negatively-charged coating comprising about a 15kDa on the outer surface of the positively-charged carrier.  These additional limitations are found in instant claims 12-13.
Issued claims 2-7 recite the same limitations as set forth in instant claims 2-7.  Issued claim 8 recites the same limitations of claim 11.  Issued claims 2-8 are therefore considered to read on, i.e. anticipate the scope of instant claims 2-7 and 11.
Regarding instant claims 6, and 9-10, issued claim 1 recites wherein the synthetic nanocarriers are administered to a heterogeneous mixture of ex vivo cells comprising the selected cell population of hematopoietic origin within a serum-free media.  Therefore, the scope of instant claims 9-10 is anticipated by issued claim 1. 
Regarding pending claims 28, the issued claims recite the method of selectively modifying a selected cell population of hematopoietic origin as recited in the instant claims.  The issued claims do not recite the particular size of the nanocarriers as recited in instant claim 28.  However, 
Regarding claims 29-34, these limitations are taught is issued claims 2-7.
Therefore, the scope of the instant claims has been anticipated by the issued claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633